 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   SOPHIA ELLIOTT, et al.,                                Case No. 1:17-cv-01214-LJO-SAB

10                  Plaintiffs,                             ORDER DIRECTING DEFENDANTS TO
                                                            FILE A STATEMENT OF NON-
11           v.                                             OPPOSITION OR OPPOSITION WITHIN
                                                            SEVEN DAYS
12   ROBERT ROSS, et al.,
                                                            (ECF No. 37)
13                  Defendants.

14

15          On March 29, 2019, Plaintiffs filed an ex parte motion for substitution of the real party in

16 interest due to the fact that Dominic Elliott, formerly a minor represented through a guardian in

17 this action, has now reached the age of eighteen. (ECF No. 37.) Defendants are HEREBY

18 ORDERED to file an opposition or statement of non-opposition to Plaintiffs’ motion within

19 seven (7) days of the date of entry of this order.
20
     IT IS SO ORDERED.
21

22 Dated:      April 1, 2019
                                                            UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                        1
